           Case 3:18-cr-00533-RS Document 110 Filed 08/13/20 Page 1 of 2



 1   BRIAN J. STRETCH (CABN 163973)
     bstretch@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, CA 94104
     Telephone: (415) 772 1227
 4   Facsimile: (415) 772 7400

 5
     Attorneys for Defendant
 6   EDVIN OVASAPYAN

 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                                SAN FRANCISCO
10

11
     UNITED STATES OF AMERICA,                          Case No. CR 18-00533- RS
12
                   Plaintiff,                           NOTICE OF APPEARANCE OF COUNSEL
13
            vs.
14
     EDVIN OVASAPYAN,
15
                   Defendant.
16

17
            Please take note that Brian Stretch, California State Bar Number 163973, enters a general
18
     appearance to represent Edvin Ovsapyan in the above-entitled matter. Contact information for new
19
     counsel is:
20

21          Brian J. Stretch
            Sidley Austin, LLP
22
            555 California Street, Suite 2000
23          San Francisco, CA 94104
            Telephone: (415) 772 1227
24          Facsimile: (415) 772 7400
            bstretch@sidley.com
25
     //
26
     //
27

28

     US V. OVASAPYAN
     CR18-533-RS
     Case 3:18-cr-00533-RS Document 110 Filed 08/13/20 Page 2 of 2



 1                                  Respectfully submitted,

 2
                                     By: /s/ Brian J. Stretch
 3
                                         BRIAN J. STRETCH
 4                                       Sidley Austin, LLP

 5                                      Attorney for Edvin Ovasapyan
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
                     US V. OVASAPYAN, CR18-533-RS - CR 18-513
